UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                        Senior Airman MATTHEW D. SCHENCK
                                 United States Air Force

                                            ACM S32158

                                            11 April 2014

         Sentence adjudged 29 May 2013 by SPCM convened at Robins Air Force
         Base, Georgia. Military Judge: Michael J. Coco (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 3 months,
         forfeiture of $1,536.00 pay per month for 9 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Grover H. Baxley.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                 Before

                              ROAN, HARNEY, and MITCHELL
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court